116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert F. STOKES, Defendant-Appellant.
No. 96-35999.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 20, 1997.

Appeal from the United States District Court for the Western District of Washington, Nos.  CV-96-00633-TSZ, CR-91-00003-1-TSZ;  Thomas S. Zilly, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.
MEMORANDUM*
Federal prisoner Robert Stokes appeals the district court's denial of his 28 U.S.C. § 2255 motion to correct his sentence for two counts of unarmed bank robbery in violation of 18 U.S.C. § 2113(a).  Stokes contends the district court erred in sentencing him to serve his 100 months federal sentence consecutively to his state sentence.
We agree with the district court, that Stokes' claim was previously raised and rejected in his direct appeal.  Furthermore, our review indicates that no manifest injustice would result from our failure to entertain the claim in his 2255 motion.  See Walter v. United States, 969 F.2d 814, 816 (9th Cir.1992).1


1
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 In his reply brief, Stokes contends the district court failed to comply with 18 U.S.C. § 3553(c) when it did not state in open court its reasons for imposing the particular sentence.  Stokes did not raise this issue before the district court or in his opening brief before this court, and we will not consider the issue.  See Martinez v. Ylst, 951 F.2d 1153 (9th Cir.1991).  Stokes also contends the government violated Fed.R.App.P. 28 by failing to address the merits of his arguments in its appellee's brief.  The government, however, did address his arguments by arguing that his claims were barred by his prior appeal